McMurray, Presiding Judge,
concurring specially.
“The decisions of the Supreme Court shall bind all other courts as precedents.” 1983 Georgia Constitution, Art. VI, Sec. VI, Par. VI. I concur in this Court’s instant judgment, affirming (in part) the trial court’s denial of summary judgment to defendants Humana, Inc. and its wholly owned subsidiary corporation, General Hospital of Galen, Inc., d/b/a Humana Hospital-Newnan. In my view, questions of fact remain whether Humana, Inc. is jointly liable for the alleged torts of the hospital as its joint venturer, or whether Humana, Inc. is vicariously liable as the hospital’s principal. See Kissun v. Humana, Inc., 267 Ga. 419, 422 (479 SE2d 751). I do not join in all that is said in the majority opinion, and so I concur in the judgment only.